Name: Council Regulation (EEC) No 1750/89 of 19 June 1989 extending Regulation (EEC) No 3972/86 on food-aid policy and food-aid management
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions
 Date Published: nan

 21 . 6 . 89 Official Journal of the European Communities No L 172/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1750/89 of 19 June 1989 extending Regulation (EEC) No 3972/86 on food-aid policy and food-aid management THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 3972/86 ('), as extended by Regulation (EEC) No 1870/88 (2), is applicable until 30 June 1989 ; whereas it should again be extended for one year ; Whereas the Treaty does not provide, for the action concerned, powers other than those of Article 235, HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 13 of Regulation (EEC) No 3972/86, the date of 30 June 1989 shall be replaced by that of 30 June 1990 . Article 2 This Regulation shall enter into force on 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1989 . For the Council The President C. SOLCHAGA CATALAN O OJ No C 309, 19 . 11 . 1987, p. 9 . (2) OJ No C 345, 21 . 12. 1987, p . 210. (3) OJ No L 370, 30 . 12 . 1986, p. 1 . (&lt; OJ No L 168, 1 . 7 . 1988 , p. 7 .